Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLENN MACK :
243 Rocklyn Road, Apt B : CIVIL NO.
Upper Darby, PA 19082 i
JURY TRIAL DEMANDED
Plaintiff,

Vv.

DIALLO BROTHERS, LLC :
d/b/a DIALLO INSURANCE AGENCY also d/b/a :
DIALLO REAL ESTATE also d/b/a THE :
DIALLO GROUP

130 South State Road

Upper Darby, PA 19082; AND

DIALLO SOULEYMANE d/b/a
DIALLO REAL ESTATE also d/b/a THE
DIALLO GROUP
1101 Stratford Ave
Elkins Park, PA 19027
Defendants.

COMPLAINT — CIVIL ACTION

Plaintiff, Glenn Mack (“Plaintiff”), by and through his undersigned attorney, for his
Complaint against Defendant Diallo Brothers, LLC d/b/a Diallo Insurance Agency also d/b/a
Diallo Real Estate also d/b/a The Diallo Group (“Defendants Diallo Bros.”) and Defendant
Diallo Souleymane d/b/a Diallo Real Estate also d/b/a The Diallo Group (“Defendants
Souleymane”) (collectively, “Defendants”), alleges as follows:

INTRODUCTION
I Plaintiff brings this action contending that Defendants have violated his rights

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seg., and the Pennsylvania

Minimum Wage Act (“PMWA”), 43 P.S. 333.100, et seq. by failing to pay him at a rate not less

 
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 2 of 16

than the minimum wage for all hours worked and not less than the greater of 1.5 times his

regular rate of pay or the minimum wage for all hours worked over forty (40) in a workweek.

Plaintiff further contends that Defendants have failed to pay him certain wages due and owing

under the Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 P.S. § 260.1, er seq.
PARTIES

2. Plaintiff Glenn Mack is a citizen of the United States, and currently maintains a
residence at 243 Rocklyn Road, Apt B, Upper Darby, PA 19082.

S Upon information and belief, Defendant Diallo Brothers, LLC d/b/a Diallo
Insurance Agency also d/b/a Diallo Real Estate also d/b/a The Diallo Group is a limited liability
company organized and existing under the laws of the Commonwealth of Pennsylvania with a
registered office address of 1101 Stratford Avenue, Elkins Park, PA 19027 and a place of
business located at 130 South State Road, Upper Darby, PA 19082.

4, Upon information and belief, Defendant Diallo Souleymane d/b/a Diallo Real
Estate also d/b/a The Diallo Group is a citizen of the United States and Pennsylvania and
maintains a residence at 1101 Stratford Avenue, Elkins Park, PA 19027. Upon information and
belief, Defendant Souleymane is the Founding Member of Diallo Brothers, LLC and the
President and Operator of Diallo Insurance Agency, Diallo Real Estate, and The Diallo Group.

5. Upon information and belief, Defendant Souleymane maintains, and/or at all
times relevant to the allegations contained herein, maintained operational control over the
business locations owned and operated by Defendant Diallo Bros, exercising control, both
directly and indirectly, over the terms and conditions of employment, work schedules, payroll,
and compliance with federal and state wage and hour laws, of the employees of Defendant Diallo

Bros, including, but not limited to, Plaintiff.
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 3 of 16

6. Upon information and belief, Defendant Souleymane was an “employer” of
Plaintiff for purposes of the FLSA and PMWA because he had operational control over
significant aspects of Defendant Diallo Bros’ day-to-day functions, such as workplace
conditions, personnel status changes, and compensation, during the time period giving rise to this
action, was ultimately responsible for ensuring Defendant Diallo Bros’ compliance with the
FLSA and PMWA, and was directly involved with the decision-making process with respect to
Plaintiff's hiring, management, and compensation.

7. Defendants are “private employers” and covered by the FLSA.

8. Plaintiff was employed by Defendants during all relevant times hereto and, as
such, is an employee entitled to the FLSA’s protections. See 29 U.S.C. § 203(e).

9. At all times relevant hereto, Defendants acted or failed to act through their agents,
servants, and/or employees thereto existing, each of whom acted at all times relevant thereto in
the course and scope of their employment with and for Defendants.

JURISDICTION AND VENUE

10. This court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which
provides, in relevant part, that suit under the FLSA “may be maintained against any employer...
in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

11. This Court also has federal question jurisdiction over this action pursuant to 28
U.S.C. § 1331.

12. This Court has supplemental jurisdiction over Plaintif?’s state law claims because

those claims arise out of the same nucleus of operative fact as his FLSA claims.
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 4 of 16

13. The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the
Defendants reside in this judicial district, doing business therein, and the unlawful practices of
which Plaintiff is complaining were committed in the Commonwealth of Pennsylvania.

FACTUAL ALLEGATIONS

14. Paragraphs 1 through 13 are hereby incorporated by reference as though the same
were fully set forth at length herein.

15. Plaintiff first began his employment with Defendants in or around February 2018,
in the position of Insurance Agent.

16. At all times material hereto, Plaintiff worked out of Defendants’ office in Upper
Darby, Pennsylvania.

17. Throughout his employment, Plaintiff performed his job well, receiving positive
feedback and no discipline.

18. Upon information and belief, although the rest of Defendants’ Insurance Agents
were classified as employees and paid on a W-2 basis, Defendant classified Plaintiff as an
independent contractor and paid him on a 1099 basis.

19. However, at all times relevant hereto, Plaintiff was, in fact, an employee of
Defendants.

20. In this regard, apart from the manner in which he was paid, Plaintiff had
effectively the same job duties, responsibilities, and conditions of employment as Defendant’s
other Insurance Agents, who were considered non-exempt employees and were paid on an hourly
basis or hourly plus commission basis.

21. Defendants exercised significant control over the manner in which Plaintiff

performed his job duties as Insurance Agent.
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 5 of 16

22. Plaintiff used tools and/or equipment provided by Defendants to perform the
necessary functions of his job.

23. Plaintiff was given a company email address.

24. Plaintiff was not permitted to outsource his work or employ helpers.

2S: The insurance sales services performed by Plaintiff were an integral part of
Defendants’ insurance business.

26. Plaintiff's employment with Defendants was indefinite, with no foreseeable
expiration of their working relationship.

27. Defendants promulgated work rules, policies and procedures that applied to
Plaintiff, and Defendants had the authority to discipline Plaintiff for any violation thereof.

28. Defendants supervised Plaintiff's work, set Plaintiff's schedule, and determined
the hours that Plaintiff worked.

29. For example, Defendants scheduled Plaintiff to report to work at Defendants’
Upper Darby, PA office during regular business hours, Monday through Friday, 9:00 am until
6:00 pm, and on alternating Saturdays, 9:00 am until 4:00 pm.

30. Plaintiff was also often required to remain at work beyond these scheduled hours,
often continuing to work for twenty (20) or thirty (30) minutes after the nominal end of his
scheduled shift.

a Although Plaintiff was paid ona commission-only basis, Defendants required
Plaintiff to sign in and out on a log sheet at Defendants’ office in the same manner required of

Defendants’ hourly, W-2 Insurance Agents.
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 6 of 16

32. Defendants also maintained Plaintiff on the same work schedule as their W-2
Insurance Agents, with Plaintiff alternating Saturdays along with Defendants’ W-2 Insurance
Agents.

33. Defendants willfully misclassified Plaintiff as an independent contractor, rather
than an employee of Defendants.

34. Plaintiff was paid on a commission basis, and, as such, did not qualify for the
exemptions for executive, administrative, or professional employees under the FLSA/PMWA.

35. Plaintiff did not have the authority to hire, fire, or discipline other employees of
Defendants, nor did he make recommendations with respect to employee status changes to which
Defendants gave substantial weight.

36. Accordingly, Plaintiff did not qualify for the exemption for executive employees
under the FLSA/PMWA.

37. Plaintiff did not perform work directly related to Defendants’ management or
general business operations, nor did he exercise discretion or independent judgment regarding
matters of significance to Defendants.

38. Accordingly, Plaintiff was not exempt from overtime compensation pursuant to
the exemption for administrative employees under the FLSA/PMWA.,

39. Plaintiff's primary duty did not include the performance of work predominately
intellectual in nature requiring advanced knowledge in a field of science or learning acquiring
through a prolonged course of intellectual instruction. In this regard, Plaintiff's job duties do not
require the consistent exercise of discretion and judgment, as distinguished from the performance

of routine mental, manual, and mechanical work. Rather, Plaintiff was required to perform his
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 7 of 16

job responsibilities in accordance with specific guidelines, protocols, procedures, and trainings
provided by Defendants.

40. Accordingly, Plaintiff was not exempt from overtime compensation pursuant to
the exemption for learned professionals under the F LSA/PMWA.

41. Plaintiff provided inside sales services and was not customarily and regularly
engaged away from Defendants’ place of business.

42. Accordingly, Plaintiff did not qualify for the exemption for outside sales
employees,

43. Finally, there are no other exemptions under the FLSA and/or PMWA which
could arguably be applicable to Plaintiff.

44, Accordingly, Plaintiff was a non-exempt employee of Defendants and was thus
entitled to the payment of minimum wages for all hours worked and overtime compensation for
all hours worked over forty (40) in a workweek.

45. Plaintiff routinely worked approximately forty-five (45) to fifty (5 0) hours per
week, although he sometimes worked in excess of fifty-five (55) hours per week.

46. Despite working significant overtime hours for Defendants, Plaintiff generally
only received approximately two-hundred and fifty dollars ($250.00) or less per week in
commissions, irrespective of the actual number of hours Plaintiff worked each week.

47, Moreover, despite Plaintiff's entitlement to minimum wages as a non-exempt
employee, on more than one occasion Defendants simply failed to Plaintiff for any of the hours
he worked during a given workweek.

48. For example, during the workweek of December 17, 2018 to December 23, 2018,

Plaintiff worked at least fifty-two (52) hours, but was not compensated at all for his hours
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 8 of 16

worked, let alone paid overtime compensation for the twelve (12) or more hours of overtime he
worked that week.

49, Additionally, when Plaintiff was hired, Defendant Souleymane told Plaintiff that
he would “split commissions” with him on a fifty-fifty basis, and that Defendant Souleymane
would make Plaintiff a “Department Manager.”

50. Nevertheless, despite Defendant Souleymane’s agreement to split commissions
with Plaintiff as stated above, Defendants regularly failed to pay him in accordance with said
agreement, as indicated, by among other things, Defendants’ failure to pay Plaintiff during
workweeks in which he had generated sales revenue for Defendants.

51. Defendants failed to pay Plaintiff minimum wages for all hours worked or
overtime compensation at a rate not less than 1.5 times his regular rate of pay or the minimum
wage for all hours worked in excess of forty (40) hours in a work week.

52. Defendants failed to post, or otherwise notify their employees of a summary of
the Fair Labor Standards Act and its regulations in a conspicuous place in its place(s) of business
that Plaintiff regularly reported to in violation of the FLSA and its implementing regulations.
See 29 C.F.R. § 516.4.

53. The above-referenced behavior evidences the willfulness of Defendants’
violations of the FLSA and PMWA.

54. In violation of the FLSA and PMWA, Defendants unlawfully failed to track,
record, and report all the hours worked by Plaintiff.

35. Asaresult of Defendants’ aforesaid illegal actions, Plaintiff has suffered

damages.
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 9 of 16

COUNT I
FAIR LABOR STANDARDS ACT
29 U.S.C § 201, et seq.
FAILURE TO PAY MINIMUM WAGES

56. Paragraphs | through 55 are hereby incorporated by reference as though the same
were fully set forth at length herein.

57. Pursuant to Section 206(b) of the FLSA, all employees must be compensated at a
rate not less than the minimum wage for every hour worked in a workweek.

58. Defendants failed to pay Plaintiff at a rate not less than the minimum wage for all
hours worked.

59. The foregoing actions of Defendants and the policies and practices of Defendants
violate the FLSA.

60. Defendants’ actions were willful, not in good faith, and in reckless disregard of
clearly applicable FLSA provisions.

61. Defendants are liable to Plaintiff for actual damages, liquidated damages, and
other equitable relief, pursuant to 29 U.S.C. 216(b), as well as reasonable attorney’s fees, costs,
and expenses.

WHEREFORE, as a result of the unlawful conduct of the Defendants, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendants and grant
the maximum relief allowed by law, including, but not limited to:

A. Adjudicating and declaring that Defendants violated the FLSA by failing to pay
compensation to Plaintiff for compensable hours worked;

B, Awarding Plaintiff back pay wages in an amount consistent with the F LSA;

C. Awarding Plaintiff liquidated damages in accordance with the FLSA;
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 10 of 16

D. Awarding Plaintiff reasonable attorney’s fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;

EB Awarding pre- and post-judgment interest and court costs as further allowed by
law;
F. Such other and further relief as is just and equitable under the circumstances.
COUNT II

PENNSYLVANIA MINIMUM WAGE ACT OF 1968
43 P.S. § 333, et seq.
FAILURE TO PAY MINIMUM WAGE

62. Paragraphs | through 61 are hereby incorporated by reference as though the same
were fully set forth at length herein.

63. The Pennsylvania Minimum Wage Act provides that employers must pay certain
“minimum wages,” including overtime wages, to its employees. See 43 P.S, § 333.113.

64. By its actions alleged above, Defendants have violated the provisions of the
Pennsylvania Minimum Wage Act of 1968 by failing to properly pay compensation for all hours
worked by Plaintiff.

65. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of
compensation in an amount to be determined at trial, and is entitled to recovery of such amount,
together with interest, costs and attorney’s fees pursuant to the Pennsylvania Minimum Wage
Act of 1968, 43 P.S. § 333.113.

WHEREFORE, as a result of the unlawful conduct of the Defendants, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendants and grant
the maximum relief allowed by law, including, but not limited to:

A. An award to Plaintiff for the amount of unpaid compensation to which he is

entitled, including interest thereon, and penalties subject to proof:

10
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 11 of 16

B. An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the
Pennsylvania Minimum Wage Act; and

Cc, An award to Plaintiff for any other damages available to her under applicable
Pennsylvania law, and all such other relief as this Court may deem proper.

~COUNT I
FAIR LABOR STANDARDS ACT
29 U.S.C § 201, et seg.
FAILURE TO PAY OVERTIME COMPENSATION

66. Paragraphs 1 through 65 are hereby incorporated by reference as though the same
were fully set forth at length herein.

67. Pursuant to Section 206(b) of the FLSA, all employees must be compensated for
every hour worked in a workweek.

68. Moreover, Section 207(a)(1) of the FLSA states that employees must be paid
overtime, equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of
forty (40) hours per week.

69. Defendants failed to pay Plaintiff overtime compensation for each hour he worked
over forty (40) in a workweek at a rate not less than the greater of 1.5 times his regular rate of
pay or 1.5 times the minimum wage.

70. The foregoing actions of Defendants and the policies and practices of Defendants
violate the FLSA.

71, Defendants’ actions were willful, not in good faith, and in reckless disregard of
clearly applicable FLSA provisions.

72. Defendants are liable to Plaintiff for actual damages, liquidated damages, and

other equitable relief, pursuant to 29 U.S.C. 216(b), as well as reasonable attorney’s fees, costs,

and expenses.

11
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 12 of 16

WHEREFORE, as a result of the unlawful conduct of the Defendants, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendants and grant
the maximum relief allowed by law, including, but not limited to:

A. Adjudicating and declaring that Defendants violated the FLSA by failing to pay
compensation and/or overtime pay to Plaintiff for compensable hours worked, some of which
were in excess of forty (40) hours per week;

B. Awarding Plaintiff back pay wages and/or overtime wages in an amount
consistent with the FLSA;

c. Awarding Plaintiff liquidated damages in accordance with the F LSA;

D; Awarding Plaintiff reasonable attorney’s fees and all costs of this action, to be
paid by Defendant, in accordance with the FLSA;

EE. Awarding pre- and post-judgment interest and court costs as further allowed by
law;

Er, Such other and further relief as is just and equitable under the circumstances.

COUNT IV
PENNSYLVANIA MINIMUM WAGE ACT OF 1968
43 P.S. § 333, et seq.
FAILURE TO PAY OVERTIME COMPENSATION

73. Paragraphs 1 through 72 are hereby incorporated by reference as though the same
were fully set forth at length herein.

74. The Pennsylvania Minimum Wage Act provides that employers must pay certain
“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

75. The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one-half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 PS. § 333.113.

12
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 13 of 16

76. By its actions alleged above, Defendants have violated the provisions of the
Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation.

77. As aresult of Defendants’ unlawful acts, Plaintiff has been deprived of overtime
compensation in amounts to be determined at trial, and is entitled to recovery of such amounts,
together with interest, costs and attorney’s fees pursuant to the Pennsylvania Minimum Wage
Act of 1968, 43 P.S. § 333.113.

WHEREFORE, as a result of the unlawful conduct of the Defendants, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendants and grant
the maximum relief allowed by law, including, but not limited to:

A. An award to Plaintiff for the amount of unpaid overtime compensation to which
he is entitled, including interest thereon, and penalties subject to proof;

B. An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the
Pennsylvania Minimum Wage Act; and

C. An award to Plaintiff for any other damages available to her under applicable
Pennsylvania law, and all such other relief as this Court may deem proper.

COUNT V
PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW
43 P.S. § 260.1, et seq.
FAILURE TO PAY WAGES DUE AND OWING

72. Paragraphs 1 through 71 are hereby incorporated by reference as though the same
were full set forth at length herein.

73. Under the WPCL, “[a]ll wages . . . earned in any pay period shall be due and
payable within the number of days after the expiration of said pay period as provided in a written

contract of employment.” See 43 P.S. § 260.3(a).

13
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 14 of 16

74. No provision of the WPCL, including an employee’s right to payment of all
wages “earned in any pay period” may be “contravened or set aside by a private agreement.”
See 43 P.S. § 260.7.

75. Plaintiff and Defendants entered into an agreement whereby Defendants agreed to
pay Plaintiff commissions equivalent to half of the sales revenue he generated.

76. Defendant has failed to pay Plaintiff wages due and owing in accordance with this
agreement.

77. As aresult of Defendants’ failure to pay Plaintiff these wages due and owing,
Plaintiff is entitled to liquidated damages equal to twenty-five percent (25%) of the total amount
of wages due.

WHEREFORE, as a result of the unlawful conduct of the Defendants, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendants and grant
the maximum relief allowed by law, including, but not limited to:

A. An award to Plaintiff in the amount he is owed under his agreement with
Defendants in commissions, plus interest thereon;

B. Liquidated damages of twenty-five percent (25%) under the WPCL;

C. An award to Plaintiff of reasonable attorneys’ fees and costs pursuant to the
WPCL; and
i, An award to Plaintiff for any other damages available to him under applicable

Pennsylvania law, and all such other relief as this Court may deem proper.
JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

14
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 15 of 16

Dated: OctoberQ, 2019

15

Respectfully submitted,

MURPHY LAW GROUP, LLC
Michael Groh, Esq.

Michael Murphy, Esq.

Eight Penn Center, Suite 2000

1628 John F. Kennedy Blvd.
Philadelphia, PA 19103

TEL: 267-273-1054

FAX: 215-525-0210
mgroh@phillyemploymentlawyer.com
murphy@phillyemploymentlawyer.com
Attorneys for Plaintiff
Case 2:19-cv-04575-CMR Document1 Filed 10/03/19 Page 16 of 16

DEMAND TO PRESERVE EVIDENCE
The Defendants are hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff's employment, to his potential claims and his claims to
damages, to any defenses to same, including, but not limited to electronic data storage,
employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,
cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.

16
